UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREN WEGMANN,

                          Plaintiff,

                   -v.-
                                                     15 Civ. 3815 (KPF)
YOUNG ADULT INSTITUTE, INC.,
TRUSTEES OF THE SUPPLEMENTAL                             JUDGMENT
PENSION PLAN FOR CERTAIN
MANAGEMENT EMPLOYEES OF
YOUNG ADULT INSTITUTE, INC.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On May 29, 2019, the Court held a bench trial as to Plaintiff’s remaining

claim under ERISA. On October 31, 2019, the Court issued its Findings of

Fact and Conclusions of Law, determining that Plaintiff was entitled to relief on

her ERISA claim. See Wegmann v. Young Adult Inst., Inc., No. 15 Civ. 3815

(KPF), 2019 WL 5682666 (S.D.N.Y. Oct. 31, 2019). (Dkt. #165). On

November 13, 2019, the Court held a hearing to determine the amount of

damages owed to Plaintiff. On February 14, 2020, the Court issued an Order

determining that Plaintiff was entitled to a net annual annuity of $274,339.09,

to be paid in monthly installments by Defendants commencing on January 25,

2022. (Dkt. #166). All that remains is for the Court to determine whether

attorneys’ fees should be awarded to Plaintiff pursuant to 29 U.S.C.

§ 1132(g)(1), and if so, to determine the amount of such fees. At the parties’

joint request, the Court will address these issues relating to attorneys’ fees at a

later date, after a contemplated appeal. (Dkt. #167).
      Accordingly, the Clerk of Court is directed to enter judgment in and close

this case.

      SO ORDERED.

Dated: March 3, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                        2
